Title: To John Adams from Samuel B. Malcom, 27 April 1799
From: Malcom, Samuel B.
To: Adams, John



Sir
New York April, 27th 1799—

It was to be presumed that the many Victims which have already fall’n sacrafices to the rage of speculation, would have by this time corrected that immoral and unfortunate infatuation of the people of this Country—Experience however has lately demonstrated to me the fallacy of my conjectures and my wishes—To prove this I take the liberty to inform you of a Subject which at present agitates our Citizens, and which may become an object of general political importance
During the late session of our Legislature, application was made and granted for an act to incorporate a certain Society for the declared purpose of furnishing this City with Water, for Culinary and other purposes; the necessity of this measure was being obvious to all, the applicants took advantage of this impression, and under the specious pretext of their declared object, beguiled our unwary Legislators out of a Charter, which authorizes them to raise two millions of dollars—The application of this enormous fund was contemplated merely for the above purposes, but the scheme not being understood the act (brought forward by Coll: Burr.) was so modified that it may be directed to any purpose of speculation—In fact I am advised that the charter is so undefined as to render the bringing in of one Gallon of Water daily consistent with their obligation. The anxiety of men to Subscribe for shares was so remarkable, that the whole amount was subscribed  for in two days. The Chancellor and his friends, are the great holders of shares this is for the purpose of insuring to them the direction of the fund—A Bank and an Insurance Company will I am Confident be established,—the Eight per Cent stock of the U:S: in consequence of this business has fallen below par, and I am informed will continue to depreciate for a time—What is to be the issue and result of this enterprize, I confess I am unable to imagine—considering into whose possession this fund is now lodged. I feel some apprehensions grounded on Fauchet’s intercepted dispatches—with a little money he has declared his schemes might have been carried into execution. Talleyrand we also know wants “beaucoup d’argent,” whether the Chancellor and Coll: Burr. are disposed to make them a Loan in lieu of Tribute I cannot say.
Our Elections for members of senate and assembly commence on Monday next, and I am happy to state my anticipations of our making a federal return. I am not however too sanguine—The fast day was scrupulously observed by all denominations. With my most respectful compliments to your Lady I remain your obt: Humble Sert

Saml: B Malcom